August 27, 2010
                                       


Ms. Karen B. Jewell
Fossi & Jewell, LLP 
4203 Yoakum Blvd., Suite 100
Houston, TX 77006
Mr. Ramon G. Viada III
Viada & Strayer
17 Swallow Tail Court, Suite 100
The Woodlands, TX 77381


RE:	Case Number:  08-1003, 08-1005, & 09-0064
	Court of Appeals Number:  14-08-00013-CV, 14-06-00924-CV, & 14-07-00404-CV
	Trial Court Number:  2005-17524, 866299, & 2006-63998

STYLE:	KIRBY LAKE DEVELOPMENT, LTD., MITER DEVELOPMENT CO., L.L.C. AND TAYLOR LAKE, LTD. AND FRIENDSWOOD DEVELOPMENT COMPANY, LTD.
	v.
	CLEAR LAKE CITY WATER AUTHORITY

Dear Counsel:

Today the Supreme Court of Texas issued an opinion and judgment in the above-referenced cause.  You may obtain a copy of the opinion at: http://www.supreme.courts.state.tx.us/historical/recent.asp.  If you would like the opinion by email, please contact Claudia Jenks at claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.  (Justice Guzman not sitting)

Sincerely,


Blake A. Hawthorne, Clerk

by Claudia Jenks, Chief Deputy Clerk
Enclosure
cc:
Mr. Christopher A. Prine
Mr. Loren Jackson
Mr. William E. Schweinle Jr.
Mr. Murry B. Cohen
Ms. Laura F. Hill